    Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 1 of 17 PageID: 2069



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE

                                                             :
    PAUL BEERHALTER,                                         :
                                                             :
                     Plaintiff,                              :           Civil No. 19-17561 (RBK)
                                                             :
              v.                                             :           OPINION
                                                             :
    COMMISSIONER OF SOCIAL SECURITY,                         :
                                                             :
                     Defendant.                              :
                                                             :
                                                             :
                                                             :
                                                             :

KUGLER, United States District Judge:

         This matter comes before the Court upon Plaintiff Paul Beerhalter’s appeal (Doc. 1) from

the final decision of the Commissioner of Social Security (“the Commissioner”) denying

Plaintiff’s claims for Social Security Disability Insurance Benefits (“DIB”) under the Social

Security Act. For the reasons expressed herein, this case is REMANDED for further administrative

proceedings consistent with this Opinion.

I.       PROCEDURAL BACKGROUND1

         Plaintiff filed an application for DIB on June 20, 2017, alleging a disability onset date of

March 28, 2014. (R. 25.) Plaintiff’s DIB application was denied on December 11, 2017, and his

subsequent request for reconsideration was denied on March 8, 2018. (R. 25, 118, 135.) On June




1
  Because the record is voluminous, the Court sets forth only those facts necessary for context and relevant to the
issues upon appeal. The Court cites to the administrative record as “R.” Background facts and medical history are set
forth in a separate section below.



                                                         1
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 2 of 17 PageID: 2070



25, 2018, Plaintiff requested a hearing on his DIB claim before an Administrative Law Judge

(“ALJ”). (R. 152.)

       On March 28, 2019, ALJ John Campbell presided over a hearing on Plaintiff’s DIB

applications. (R. 44–93.) The ALJ issued an Unfavorable Decision on April 30, 2019, finding

Plaintiff not disabled. (R. 22–43.) Plaintiff filed a Request for Review of Hearing Decision with

the Appeals Council; this was denied on July 22, 2019, making the ALJ’s April 30, 2019 decision

the final decision of the Commissioner. (R. 1–7.) Plaintiff appeals this determination now.

II.    LEGAL STANDARD

       A. Sequential Evaluation Process

       The Social Security Act defines disability as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment . . . which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The Commissioner uses an established five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 404.1520.

       For the first four steps of the evaluation process, the claimant has the burden of establishing

his disability by a preponderance of the evidence. Zirnsak v. Colvin, 777 F.3d 607, 611–12 (3d

Cir. 2014). First, the claimant must show that he was not engaged in “substantial gainful activity”

for the relevant time period. 20 C.F.R. § 404.1572. Second, the claimant must demonstrate that

he has a “severe medically determinable physical and mental impairment” that lasted for a

continuous period of at least twelve months. 20 C.F.R. § 404.1520(a)(4)(ii); 20 C.F.R. § 404.1509.

Third, either the claimant shows that his condition was one of the Commissioner’s listed

impairments, and is therefore disabled and entitled to benefits, or the analysis proceeds to step

four. 20 C.F.R. § 404.1420(a)(4)(iii). Fourth, if the condition is not equivalent to a listed




                                                 2
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 3 of 17 PageID: 2071



impairment, the ALJ must assess the claimant’s residual functional capacity (“RFC”), and the

claimant must show that he cannot perform his past work. 20 C.F.R. § 404.1520(a)(4)(iv); 20

C.F.R. § 404. 1520(e). If the claimant meets his burden, the burden shifts to the Commissioner for

the last step. Zirnsak, 777 F.3d at 612. At the fifth and last step, the Commissioner must establish

that other available work exists that the claimant can perform based on his RFC, age, education,

and work experience. Id.; 20 C.F.R. § 404.1520 (a)(4)(v). If the claimant can make “an adjustment

to other work,” he is not disabled. See 20 C.F.R. § 404.1520(a)(4)(v).

       B. Review of the Commissioner’s Decision

       When reviewing the Commissioner’s final decision, this Court is limited to determining

whether the decision was supported by substantial evidence, after reviewing the administrative

record as a whole. Zirnsak, 777 F.3d at 610 (citing 42 U.S.C. § 405(g)). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000). Substantial evidence is “more than a mere

scintilla but may be somewhat less than a preponderance of the evidence.” Rutherford v. Barnhart,

399 F.3d 546, 552 (3d Cir. 2005). Courts may not set aside the Commissioner’s decision if it is

supported by substantial evidence, even if the court “would have decided the factual inquiry

differently.” Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).

       When reviewing a matter of this type, the Court must be wary of treating the determination

of substantial evidence as a “self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d

110, 114 (3d Cir. 1983). The Court must set aside the Commissioner’s decision if it did not take

into account the entire record or failed to resolve an evidentiary conflict. See Schonewolf v.

Callahan, 927 F. Supp. 277, 284–85 (D.N.J. 1997) (citing Gober v. Matthews, 574 F.2d 772, 776

(3d Cir. 1978)). Evidence is not substantial if “it really constitutes not evidence but mere




                                                 3
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 4 of 17 PageID: 2072



conclusion,” or if the ALJ “ignores, or fails to resolve, a conflict created by countervailing

evidence.” Wallace v. Sec’y of Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing

Kent, 710 F.2d at 114). A district court’s review of a final determination is a “qualitative exercise

without which our review of social security disability cases ceases to be merely deferential and

becomes instead a sham.” Kent, 710 F.2d at 114.

III.   FACTUAL BACKGROUND

       Plaintiff was born on November 25, 1982, and was 31 years old on his alleged onset date

of March 28, 2014. (R. 36.) From October 2002 to March 2014, Plaintiff was in the Air Force,

primarily working as a satellite communications systems equipment technician. (R. 77, 344.) In

November 2011, Plaintiff was injured during a combat training exercise: while attempting to pull

a heavy weight, Plaintiff felt a “pop” in his back. (R. 59, 391.) After this incident, he had difficulty

walking and standing, and has used a cane to ambulate ever since. (R. 59–68.) Plaintiff medically

retired from the Air Force in March 2014 as a result of this injury. (R. 59.)

       While in the Air Force, Plaintiff received two associate degrees from the Community

College of the Air Force, one in Electronic Systems Technology and the other in Instructor of

Military Science. (R. 54.) After leaving the Air Force, Plaintiff began working towards a

bachelor’s degree. (R. 54–55.) In 2016, when he was roughly two-thirds of the way through his

program, Plaintiff left school reportedly due to back pain and the difficulty of keeping up with the

workload as a single father. (R. 54–56.)

       After Plaintiff left the Air Force, he lived with his wife and children in Georgia; Plaintiff

and his wife later separated. Plaintiff and his children then lived for a time with his 20-year-old

nephew, who assisted with childcare, cooking, and cleaning, and lived during a separate time with

Plaintiff’s father. (R. 55–56. 1091.) Plaintiff moved to New Jersey in 2017, where he currently




                                                   4
    Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 5 of 17 PageID: 2073



lives in an apartment with his two children—his six-year-old daughter and eleven-year-old son.

(R. 55–56.) Plaintiff assists his children with daily activities and with preparing for school;

however, he alleges that his son is instrumental in helping out, and he often relies on his son to

cook and clean. (R. 61.) Plaintiff states that he leaves the house several times a week to go grocery

shopping or to attend a VA appointment. (R. 68.) When at home, Plaintiff cleans the house to the

extent he is physically able, watches television, and plays video games. (R. 68–72.) Plaintiff relies

on a laundry service to wash, dry, and fold his family’s clothes. (R. 70.) He reports being social

with others while at the store, but notes that he is “socially awkward” and has had negative

altercations with his neighbors as a result. (R. 68–72.)

         A. Medical History2

         Plaintiff has a history of the following impairments: obesity; hereditary hemochromatosis;

fatty liver; sleep apnea; hyperlipidemia; hepatomegaly; moderate recurrent depression;

generalized anxiety disorder; somatic symptom disorder; degenerative changes of the lumbar spine

at L4-S1 status post left laminectomy and microdiscectomy; bipolar II disorder; anxiety disorder;

and obsessive compulsive disorder. (Doc. 11 (“Pl. Br.”) at 9.)

         In October 2012, as a result of his Air Force-related back injury, Plaintiff underwent a left

L5-S1 laminectomy, facetectomy, and discectomy surgery. (R. 381–412.) Following surgery,

Plaintiff was given a permanent 40-pound lifting restriction. (R. 381.)

         Beginning in April 2014, Plaintiff saw various doctors at the Veterans Affairs Medical

Center (“VAMC”) in Augusta, Georgia for his physical and mental health issues. At the VAMC,

Plaintiff underwent regular psychotherapy sessions with Dr. Christopher Slaughter, who diagnosed

Plaintiff with major depressive disorder and noted that he had chronic pain syndrome. (R. 413–


2
 A number of medical opinions and treatment records are contained in the administrative record. The Court relays
here only those relevant to Plaintiff’s current appeal.


                                                       5
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 6 of 17 PageID: 2074



493; 870–956.) Dr. Slaughter authored a report dated October 8, 2014, in which he opined that

Plaintiff’s “severe depression and medical complications are of such severity that he cannot

maintain substantial gainful employment at the present time and for the foreseeable future.” (R.

1826.)

         On November 13, 2014, at the referral of the Georgia Department of Labor, Plaintiff saw

Dr. Adrienne Davis for a mental status examination. (R. 495.) Dr. Davis authored her

psychological evaluation report on December 10, 2014. (R. 495–500.) She found that Plaintiff was

above average intellectually, but presented as tense and depressed. (R. 498.) She diagnosed

Plaintiff with depressive disorder secondary to medical condition, and found that he was

moderately to severely impaired in his ability to relate to others and to maintain attention, and

severely impaired in his ability to withstand the stresses of a work environment. (R. 499–500.)

However, she found that Plaintiff does have the mental ability to follow through on simple tasks

and instructions. (R. 500.)

         On December 9, 2014, Dr. Lamar Peacock examined Plaintiff and authored a

Comprehensive Medical Disability Evaluation. (R. 501.) He found that Plaintiff had “significant

ongoing chronic pain issues” and a history of major depression. (R. 502.)

         In addition to visiting with Dr. Slaughter at the Augusta VAMC, Plaintiff also regularly

saw other therapists and doctors there up through 2017. (R. 509–645.) These treatment notes

generally comport with the diagnosis of chronic pain syndrome from Plaintiff’s back injury,

trouble walking without a cane, depression, and suicidal ideation. (See, e.g., R. 515, 523, 536, 545,

553, 575, 738, 761, 1087. 1099.) Plaintiff was also diagnosed with bipolar disorder, type II. (R.

529.) Plaintiff’s primary care provider, Dr. Christy Thomas, also noted these issues throughout

treatment records from 2014 and 2015. (R. 600–645.)




                                                 6
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 7 of 17 PageID: 2075



         In June 2017, VAMC notes indicate that Plaintiff’s suicidal ideation increased. (R. 661.)

His father-in-law took Plaintiff’s gun as a precaution, and his nephew took physical possession of

his medication. (R. 661.) Plaintiff presented to the emergency department in June 2017 for strong

suicidal ideation after he came close to hanging himself; he was hospitalized for several days as a

result. (R. 672–673, 1019.) Plaintiff appeared to have improved somewhat afterwards, though

VAMC treatment records indicate continued depression. (R. 1087, 1099.)

         On November 3, 2017, state agency consultant Dr. Frank Gonzales completed a Psychiatric

Review Technique and Mental Residual Functional Capacity assessment. (R. 111–118.) Dr.

Gonzales noted that Plaintiff had degenerative disc disorder, depressive and bipolar disorders, and

anxiety and OCD. (R. 111.) He assigned moderate limitations to Plaintiff’s ability to carry out

detailed instructions and to maintain attention and concentration for extended periods, but found

no significant limitations in Plaintiff’s ability to carry out simple instructions, adhere to a schedule,

be punctual, sustain an ordinary routine, work in coordination with others, or to complete a normal

workday. (R. 116.) Dr. Gonzales’ findings were affirmed on reconsideration by Dr. Jocelyn

Fierstein. (R. 129.)

         On November 16, 2017, Plaintiff saw Dr. Ronald Karpf for an evaluation. (R. 1303.) Dr.

Karpf completed a Clinical Psychological Disability Examination report, dated November 17,

2017. (R. 1303–1306.) Dr. Karpf noted that Plaintiff’s intelligence was above average, his attitude

was cooperative and he was able to focus on the topic of conversation, but also noted that Plaintiff

felt hopeless and worthless, and was experiencing suicidal ideation. (R. 1305–1306.) Dr. Karpf

found that Plaintiff’s emotional problems were moderate to severe, and diagnosed him with “major

depressive disorder, recurrent, severe, in partial remission” and generalized anxiety disorder. (R.

1306.)




                                                   7
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 8 of 17 PageID: 2076



       On November 24, 2017, Plaintiff underwent an examination from Dr. Samuel Sarmiento,

a consultative examiner. (R. 1307–1312.) Dr. Sarmiento’s report contained mostly normal physical

findings, aside from decreased sensation in the left leg, lumbar tenderness, and decreased range of

motion in the lumbosacral spine. (R. 1310.) Dr. Sarmiento opined that Plaintiff was not limited in

his abilities to walk, stand, or sit with reasonable breaks. (R. 1312.)

       On December 8, 2017, Dr. Cirilo Encarnacion authored a Residual Functional Capacity

assessment in which he found that Plaintiff could lift and/or carry 20 pounds occasionally and 10

pounds frequently, and could stand, walk, and/or sit for six out of eight hours. (R. 113–115.) Dr.

Encarnacion’s findings were affirmed by Dr. Mohammed Rizwan on reconsideration. (R. 131.)

       A series of x-rays conducted on December 12, 2017 showed degenerative changes in the

spine at L4-S1, and degenerative changes in the lumbar spine at L4-5 and L5-S1 with marked disc

space narrowing and disc desiccation. (R. 1323.) In 2018, Plaintiff began seeing a new primary

care provider, Dr. Scott Dorfner, who noted during examinations in March, June, and September

of 2018 that Plaintiff had herpes zoster, anxiety, reactive depression, S/P lumbar discectomy,

mixed hyperlipidemia, degenerative disc disease, vitamin D deficiency, fatty liver, and chronic

back pain. (R. 1324–1336.)

       After moving to New Jersey, Plaintiff began regularly visiting the VAMC in Philadelphia,

Pennsylvania beginning in September 2017. (R. 1338–1492.) The doctors and staff at the

Philadelphia VAMC similarly diagnosed Plaintiff with depression and anxiety, as well as insomnia

and suicidal ideation on several occasions. (R. 1351, 1358, 1412, 1517.)

       B. The ALJ’s Decision

       After holding a hearing during which Plaintiff and a Vocational Expert (“VE”) gave

testimony, the ALJ issued his decision. (R. 22–43.) At step one, the ALJ found that Plaintiff had




                                                  8
 Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 9 of 17 PageID: 2077



not engaged in substantial gainful activity since his alleged onset date of March 28, 2014. (R. 28.)

At step two, the ALJ found that Plaintiff has the following severe impairments: obesity; hereditary

hemochromatosis; fatty liver; sleep apnea; hyperlipidemia; hepatomegaly; moderate recurrent

depression; generalized anxiety disorder; somatic symptom disorder; degenerative changes of the

lumbar spine at L4-S1 status post left laminectomy and microdiscectomy; bipolar II disorder;

anxiety disorder; and obsessive compulsive disorder (“OCD”). (R. 28.) He also found Plaintiff to

have “non-severe impairments of sprain of the coastal cartilage,” “eyelid operation,” and “herpes

zoster without complication,” but found that these impairments did not have more than a minimal

impact on Plaintiff’s ability to work. (R. 28.)

       At step three, the ALJ found that Plaintiff’s impairments did not meet or medically equal

the severity of any listed impairment. (R. 28.) He noted that Plaintiff has a mild limitation in

understanding, remembering or applying information; a mild limitation in interacting with others;

a moderate limitation with regard to concentrating, persisting, or maintaining pace; and a moderate

limitation in adapting or managing oneself. (R. 28–29.) The ALJ then formulated Plaintiff’s RFC,

finding that:

       The [Plaintiff] has the residual functional capacity to perform less than the full
       range of sedentary work as defined in 20 CFR 404,1567(a). More specifically,
       [Plaintiff] can lift and/or carry up to 10 pounds maximum, push and/or pull up to
       10 pounds frequently, sit for up to six hours in an eight-hour workday, and stand
       and/or walk for up to two hours in an eight-hour workday. He can occasionally
       balance, crouch, crawl, kneel, stoop, and climb stairs and ramps, but can never
       climb ladders, ropes, and scaffolds. [Plaintiff] requires the use of a cane to ambulate
       and must avoid concentrated exposure to the extreme heat, humidity, and hazards
       such as exposed moving mechanical parts, dangerous machinery, and unprotected
       heights. Also, [Plaintiff] is capable of working in environments up to and including
       a moderate noise intensity level. Furthermore, [Plaintiff] must be able to shift
       position every one hour for five minutes while remaining on task. Psychiatrically,
       [Plaintiff] is able to carry out simple instructions, perform simple repetitive tasks,
       make simple decisions in the workplace, and is able to frequently interact with
       supervisors and occasionally with coworkers and the public.




                                                  9
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 10 of 17 PageID: 2078



(R. 29.)

       In formulating this RFC, the ALJ considered medical opinion evidence from a number of

doctors and facilities. He found the “opinions of Dr. Gonzales and Dr. Fierstien to be persuasive

since they found [Plaintiff] has significant mental limitations, but not to the extent it was

disabling.” (R. 35.) He found their opinions were supported by “VAMC treatment records that

repeatedly showed a constricted and depressed mood and affect and some deficits in

concentration.” (R. 35.)

       Although noting that Dr. Sarmiento’s opinion was “broad, vague, and does not offer a

specific function by function assessment,” he nonetheless gave the opinion “substantial merit in

determining [Plaintiff] was not physically disabled.” (R. 35.) The ALJ found the opinions of Dr.

Encarnacion and Dr. Rizwan “to be less persuasive since it understates [Plaintiff’s] exertional

capabilities.” (R. 35.) He stated that “they did not find [Plaintiff] has any postural limitations,

which is inconsistent with his long history of low back pain.” (R. 35.)

       The ALJ found Dr. Davis’ December 2014 opinion to be persuasive “because she was able

to personally examine [Plaintiff] and her mental status examination of [Plaintiff] was consistent

with the extensive treatment records seen at the VAMC dating back to 2014.” (R. 35.) He noted

that, “[d]espite examining [Plaintiff] just once, Dr. Davis accurately captured [Plaintiff’s] mental

functioning that was representative of the applicable period of adjudication.” (R. 35.)

       In contrast, the ALJ found that Dr. Slaughter’s October 2014 opinion “is not persuasive

because it was written four and [a] half years ago, which means it did not cover most of the

applicable period of adjudication.” (R. 35.) He added, “a review of [Plaintiff’s] subsequent VAMC

treatment records as well as the consultative examinations do not support a finding of physical or

mental disability. Thus, Dr. Slaughter’s opinion of disability is attributed little merit.” (R. 35–36.)




                                                  10
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 11 of 17 PageID: 2079



       Finally, the ALJ stated that “[a]ll statements of disability or impairment submitted by the

VAMC is not persuasive.” (R. 36.) The ALJ found that Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however, [Plaintiff’s]

statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record.” (R. 34.)

       At step four, the ALJ found that Plaintiff is unable to perform his past relevant work as an

electronics mechanic. (R. 36.) At step five, noting that Plaintiff is a younger individual with at

least a high school education, the ALJ found that “there are jobs that exist in significant numbers

in the national economy that [Plaintiff] can perform.” (R. 36.) Considering the VE’s testimony,

the ALJ found that Plaintiff could fill occupations such as final assembler of optical goods, lens

inserter, and compact assembler (jewelry), all of which are unskilled jobs requiring sedentary

physical exertion. (R. 37.) Accordingly, the ALJ found that Plaintiff was not disabled. (R. 37.)

IV.    DISCUSSION

       On appeal, Plaintiff makes the following arguments: (1) the ALJ erred in his evaluation of

the medical opinion evidence in the record; (2) the ALJ erred in formulating the RFC, as it does

not include all the limitations the ALJ found; (3) the ALJ erred in failing to consider the VE’s

testimony, which would preclude work based on the formulated RFC; and (4) the ALJ failed to

consider Plaintiff’s subjective complaints.

       A. Whether the ALJ erred in evaluating the medical opinion evidence

       Plaintiff argues that the ALJ erred in evaluating the medical opinion evidence in two

respects: first, he argues that the ALJ improperly rejected Dr. Slaughter’s October 8, 2014 opinion.

Second, he argues that the ALJ failed to include any discussion of the weight, if any, he assigned




                                                11
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 12 of 17 PageID: 2080



to Dr. Karpf’s November 16, 2017 opinion. He contends that the ALJ’s failure to properly consider

these two opinions resulted in an incorrect RFC.

       Dr. Slaughter

       Plaintiff argues that the ALJ improperly dismissed Dr. Slaughter’s October 8, 2014 opinion

based on its age, rather than addressing the substance of the opinion. (Pl. Br. at 20.) Plaintiff

contends that, by rejecting this opinion based on its age, the ALJ’s decision is contradictory: the

ALJ found Dr. Davis’s December 10, 2014 opinion to be persuasive, despite the fact that it was

only two months more recent than Dr. Slaughter’s opinion. (Pl. Br. at 21.) In response, Defendant

argues that, in addition to finding that it was dated, the ALJ also found Dr. Slaughter’s opinion

inconsistent with later evidence in the record. (Doc. 14 (“Def. Br.”) at 19.) Defendant further

argues that, although Dr. Slaughter was a treating physician, he was not automatically entitled to

greater weight, as the “treating physician rule” does not apply to claims filed after March 27, 2017.

(Def. Br. at 18.)

       Defendant is correct that 20 C.F.R. § 404.1520c, rather than 20 C.F.R. § 404.1527, applies

here. Significantly, this means that “[t]he regulations in effect at the time of the ALJ’s decision

provide that an ALJ will not defer or give any specific evidentiary weight, including controlling

weight, to any medical opinion. Rather the ALJ will consider a medical opinion using certain

factors, including whether the opinion is supported by objective medical evidence and

explanations, and whether the opinion is consistent with the evidence from other medical sources

and nonmedical sources.” Jackson v. Saul, Civ. No. 18-4374, 2019 WL 4058997, at *5 (E.D. Pa.

Aug. 27, 2019) (citing 20 C.F.R. § 404.1520c(a)-(c)). However, while the ALJ is not required to

assign a particular weight to an opinion, he must still consider factors such as “length of the

treatment relationship, frequency of examinations, purpose of the treatment relationship, extent of




                                                 12
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 13 of 17 PageID: 2081



the treatment relationship, examining relationship, and specialization.” Id. It is not clear that he

did so here.

       The ALJ found that Dr. Slaughter’s October 2014 opinion “is not persuasive because it was

written four and [a] half years ago, which means it does not cover most of the applicable period of

adjudication . . . moreover, a review of [Plaintiff’s] subsequent VAMC treatment records as well

as the consultative examinations do not support a finding of physical or mental disability.” (R. 35–

36.) The mental consultative examination the ALJ references was performed by Dr. Davis. He

noted that Dr. Davis’ opinion “is persuasive because she was able to personally examine [Plaintiff]

and her mental status examination of [Plaintiff] was consistent with the extensive treatment records

seen at the VAMC dating back to 2014. Despite examining [Plaintiff] just once, Dr. Davis

accurately captured [Plaintiff’s] mental functioning that was representative of the applicable period

of adjudication.” (R. 35.) The ALJ also noted that “[a]ll statements of disability or impairment

submitted by the VAMC is not persuasive.” (R. 36.)

       The Court finds several issues present in the above analysis. First, the ALJ rejected Dr.

Slaughter’s opinion primarily because of its age, yet oddly found Dr. Davis’ opinion from only

two months later to be persuasive. Further, Dr. Davis’ opinion was based on her examination of

Plaintiff in November 2014, only one month after Dr. Slaughter—who had seen Plaintiff regularly

for months—authored his opinion. “While the ALJ retains the discretion to ultimately determine

the weight placed on a physician’s opinion, the ALJ must provide an adequate explanation” when

assigning weight. Bowers v. Saul, Civ. No. 19-17386, 2020 WL 4435405, at *8 (D.N.J. Aug. 3,

2020). The ALJ’s rejection of Dr. Slaughter’s opinion based on age clearly contradicts his

wholesale adoption of Dr. Davis’ opinion from the same time period.




                                                 13
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 14 of 17 PageID: 2082



       Next, the Court agrees with Plaintiff that, although the ALJ was not explicitly required to

assign any particular weight to Dr. Slaughter’s opinion, it was improper to reject the opinion based

on its age, without considering the factors contained in 20 C.F.R. § 404.1520c. See Heise v. Astrue,

Civ. No. 09-5455, 2010 WL 3086445, at *9 (D.N.J. Aug. 2, 2010) (finding that the ALJ’s decision

was not supported by substantial evidence because he afforded little weight to medical opinions

solely on the basis of their age, without considering the substance of the opinions). Although the

ALJ explicitly considers the 20 C.F.R. § 404.1520c factors in regards to other medical opinions

elsewhere in his decision, there is no indication that he considered these factors in relation to Dr.

Slaughter’s opinion. He notably failed to consider factors such as “length of the treatment

relationship,” “frequency of examinations,” and “examining relationships.” 20 C.F.R. §

404.1520c(c)(3).

       Although the ALJ seems to address the “consistency” factor with his statement that

subsequent records from the VAMC and Dr. Davis did not support a finding of disability, the

single, conclusory sentence the ALJ provides fails to address conflicting evidence in the record.

As noted above, the ALJ’s reliance on Dr. Davis’ opinion is contradictory, given that it is subject

to the same age issue that caused the ALJ to reject Dr. Slaughter’s opinion. As to the VAMC, the

ALJ stated that he did not find the VAMC’s opinion statements to be persuasive, and instead relied

on VAMC treatment notes. (R. 36.) However, the VAMC treatment notes seem to support, rather

than contradict, Dr. Slaughter’s opinion. For example, they record Plaintiff’s hospitalization for

strong suicidal ideation in June 2017. (R. 1569.) While the ALJ notes that the hospitalization was

an “isolated incident,” he elsewhere acknowledges that VAMC treatment notes consistently

describe Plaintiff’s mental state as depressed. (R. 30–34.) The VAMC treatment notes also clearly




                                                 14
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 15 of 17 PageID: 2083



indicate that Plaintiff still experienced suicidal ideation in November 2017 and October 2018, well

after his hospitalization. (R. 1516–1518, 1603.)

        Because the VAMC notes document Plaintiff’s depression, ongoing suicidal ideation, and

hospitalization for suicidal ideation, it is unclear how the VAMC record serves as a basis for

rejecting Dr. Slaughter’s opinion. Remand is therefore appropriate, so that the ALJ can address

the conflicting evidence in the record. See Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001)

(“Where there is conflicting probative evidence in the record, we recognize a particularly acute

need for an explanation of the reasoning behind the ALJ’s conclusions, and will vacate or remand

a case where such an explanation is not provided.”).

        Dr. Karpf

        Plaintiff next argues that the ALJ failed to consider Dr. Karpf’s November 16, 2017

opinion. (Pl. Br. at 22.) Plaintiff argues that Dr. Karpf’s opinion, which notes that Plaintiff has

suicidal ideation, moderate to severe emotional problems, and major depressive disorder,

contradicts the ALJ’s finding that Plaintiff’s mental status exams after June 2017 reflected good

mental functioning. (Pl. Br. at 22.) In response, Defendant argues that, although the ALJ did not

explicitly assign a weight to Dr. Karpf’s opinion, the fact that the ALJ summarized the opinion

earlier in his decision indicates that he considered it. (Def. Br. at 20.)

        In assigning weight to medical evidence, “[t]he ALJ’s explanation must be sufficient

enough to permit the court to conduct a meaningful review.” Moore v. Comm’r of Soc. Sec., Civ.

No. 11-3611, 2012 WL 2958243, at *2 (D.N.J. July 19, 2012) (citing Burnett v. Comm’r of Soc.

Sec., 220 F.3d 112, 119-20 (3d Cir. 2000)). In situations where the ALJ fails to state what, if any,

weight he assigns to a particular piece of evidence, it is obviously difficult for a court to conduct




                                                   15
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 16 of 17 PageID: 2084



a meaningful review. This is particularly crucial here, where the opinion in question contradicts

the ALJ’s ultimate findings.

       In classifying Plaintiff’s four-day hospitalization for suicidal ideation in June 2017 as an

“isolated incident,” the ALJ found it significant that Plaintiff’s “subsequent treatment notes for the

remainder of 2017, all of 2018, and the first three months of 2019 showed good mental status

exams and no further instances of suicidal ideation or psychiatric hospitalizations.” (R. 33–34.)

This assertion directly supports the ALJ’s finding that Plaintiff’s mental impairments were not

severe enough to be disabling. (R. 34.) However, in addition to being contradicted by the VAMC

treatment notes mentioned above, this finding is clearly contradicted by Dr. Karpf’s November

2017 opinion—completed after Plaintiff’s hospitalization—which stated that Plaintiff still

suffered from suicidal ideation and major depressive disorder. (R. 1303–1306.)

        “Where a conflict in the evidence exists, the ALJ may choose whom to credit but ‘cannot

reject evidence for no reason or the wrong reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999) (quoting Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)). Here, the ALJ has provided

no reason for his apparent rejection of Dr. Karpf’s opinion. In weighing the opinion evidence, the

ALJ noted that he found the opinions of Dr. Gonzales and Dr. Fierstien to be persuasive in

indicating that Plaintiff “has significant mental limitations, but not to the extent it was disabling.”

(R. 35.) If the ALJ chose to credit these opinions and reject Dr. Karpf’s contradictory opinion, he

may do so, as an ALJ’s role is to “weigh the credibility of the evidence”—however, he cannot do

so without sufficiently addressing the conflicting evidence in the record. Burnett v. Comm’r of

Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000) (finding remand appropriate where the ALJ

“failed to mention or refute some of the contradictory medical evidence before him”).




                                                  16
Case 1:19-cv-17561-RBK Document 17 Filed 08/18/20 Page 17 of 17 PageID: 2085



         The Court accordingly rejects Defendant’s contention that, because the ALJ summarized

Dr. Karpf’s opinion in an earlier section, it necessarily indicates that he considered it. “[A]n ALJ

‘may not reject pertinent or probative evidence without explanation.’” Jackson v. Saul, Civ. No.

18-4374, 2019 WL 4058997, at *8 (E.D. Pa. Aug. 27, 2019) (citing Johnson v. Comm’r of Soc.

Sec., 529 F.3d 198, 204 (3d Cir. 2008)). “‘In the absence of such an indication, the reviewing court

cannot tell if significant probative evidence was not credited or simply ignored.’” Id. (quoting

Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981)).

         Because the ALJ failed to explain what weight he assigned to Dr. Karpf’s opinion and

failed to address the contradictory evidence within it, his findings regarding Plaintiff’s mental

health are not supported by substantial evidence. Fargnoli, 247 F.3d at 42; see also Sabol v.

Comm’r of Soc. Sec., Civ. No. 15-3036, 2016 WL 3090632, at *2 (D.N.J. May 31, 2016) (noting

that, “‘where there is conflicting evidence, the ALJ must explain which evidence he accepts and

which he rejects, and the reasons for that determination,’” and remanding with the instruction that

“the ALJ should explain how she arrived at her determinations and specifically provide her

reasoning” (quoting Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir. 2007)).

V.       CONCLUSION

         Based on the foregoing, the Court finds the ALJ’s determination that Plaintiff is not

disabled is not supported by substantial evidence. Because the ALJ may potentially construct a

different RFC when considering the medical opinion evidence upon remand, the Court declines to

address Plaintiff’s remaining arguments. Accordingly, this case is REMANDED for further

administrative proceedings consistent with this Opinion. An accompanying Order shall issue.


Dated:          8/18/2020                                    /s Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge



                                                17
